 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeiserAviation CorporationandMillwright and MachineryErectors Local Union No.2219,United Brotherhood of Car-penters and Joiners of America,AFL-CIO.Case No. 23-CA-1072.January 23, 1962DECISION AND ORDEROn May 26, 1961, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent Beiser had engaged in and was engaging in certain un-fair labor practices, and recommending that it cease and desist there-from and take certain affirmative action as set forth in the Intermedi-ate Report attached hereto.The Trial Examiner also found that theRespondent had not engaged in other unfair labor practices as allegedin the complaint.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to 'a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner only to the extent consistent herewith.1.We are presented here with the last in a series of three unfairlabor practice cases 1 involving the Respondent Company and theUnion Charging Party.While the two earlier cases, also decided to-day, concern a wide range of unfair labor practices, the instant pro-ceeding is much more limited in scope.We need only resolve onemajor issue: Did the Respondent Company discriminate in the workassignments of, and cause the termination of employment of, JamesCowan because he gave testimony under the Act?On May 4,1960, employee James Cowan, who had earlier been recom-mended for discharge by Respondent's supervisor, Sprayberry, be-cause of his activities on behalf of Local 2219, appeared as a witnesson behalf of the General Counsel in the first of the above-mentionedcompanion cases.Cowan's testimony that errors in assembling air-craft engines were commonplace was corroborated by another em-ployee, David Byrd, and indicated that the Respondent's dischargeof employee Keas was not attributable to Keas' alleged incompetenceSee also 135 NLRB 399 and 135 NLRB 433We take officialnotice of these decisionshereini35 NLRB No. 35. BEISER AVIATION CORPORATION451but rather to his union activities, thereby violatingSection 8(a) (3)of the Act .2The record shows that Cowan became seriously ill immediately aftertestifying in May and did not return to work untilsometime earlythe next month. It appears, from the earliercases,that David Byrdreported for work as usual on May 6,3 only to be relieved of hismechanic's duties and assigned to prepare a full report of all instanceswhere his fellow employees were responsible for faultyengine assem-bly.As established in the companion decision,4 Byrd was unlawfullydischarged 3 weeks later, on May 30, because of his testifying in aBoard proceeding and because of his union activities.Upon returning to work in June, Cowan was subjected to the sametreatment accorded Byrd and was directed by the Respondent to pre-pare the same type of report.The Trial Examiner found on therecord in the instantcase,and we agree, for the reasons explained morefully below, that this assignment violated Section 8(a) (4) and (1)of the Act.'Thus, the record discloses that, because he had testified, Cowan wasforced to spend 3 days (in June) at a table placed in the center aisle ofthe jet engine room while attempting to carry out what the Trial Ex-aminer found to be an "impossible assignment." 6 The record furthershows that the Respondent was aware that Cowan had created ani-mosity among its employees because of the nature of his testimony. Inspite of this fact, the Respondent selected this "prominent" I localityfor Cowan to perform his "impossible assignment" knowing thatCowan would, and indeed he did, become the object of ridicule andharassment.On these facts, the Trial Examiner concluded, and weagree, that the Respondent deliberately placed Cowan on displayamong his fellow employees, about whose errors he was to report, as areprisal for testifying in the Board proceeding, and that such conductviolated Section 8(a) (4) 8Moreover, by subjecting Cowan to this discriminatory treatment,Respondent was, in effect, reminding its entire work force of the ex-tremely unpleasant consequences awaiting all who might at somefuture date give testimony against the Respondent's interests.To thatextent, the Respondent's conduct also coerced and restrained everyother Beiser employee.Accordingly, we find, in agreement with theTrial Examiner, that the Respondent thereby violated Section 8 (a) (1)of the Act."2 See 135 NLRB 399 at p. 407.3 See 135 NLRB 433 at p. 435.4Ibid at p. 436.5It is significantthat theRespondent filed no exceptions to the Trial Examiner'sfindings.8 See Intermediate Report, p 46'07 Ibid.8Southern Bleachery and Print Works, Inc.,118 NLRB 299.0 Ibid. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.We do not agree, however,with the Trial Examiner's furtherconclusion that the Respondent's unlawful conduct was not instru-mental in causing Cowan to resign his position in further violation ofSection 8(a) (4) and (1).Cowan's earlier testimony in question was not offered for the pur-pose of criticizing other employees'work,but to attempt to show thatthe production of jet engines with missing parts was not so uncommonan occurrence as to have justified the Respondent's dismissal ofemployee Keas.While such testimonymay not have endeared Cowan to some of hiscoworkers, there is little reason to believethatitwould have generatedthe intenseill feelingtoward himthat it didexcept for the Respond-ent's subsequent unlawful conduct inplacing Cowanin the middle ofthe plant to do an impossibleassignment.Indeed, the Trial Examinerfound that in inflicting such reprisal on Cowan,the Respondent ex-pected that Cowan "wouldand did become an object of ridicule andnot sympathy."ioWe can only conclude that the ridicule,which theRespondent thus deliberately generated as punishment for Cowan'stestimony,contributed substantially to Cowan's ultimate decision toquit his job.The Respondent's subsequent conduct further supports this conclu-sion.Even after Cowan was finally returned to his regular enginemaintenance job on June7, theRespondent took steps clearly designedto create additional tensions for Cowan and to accentuate the un-friendly atmosphere in which he was already working. Thus, Cowanwas required to work alone on a "contrived"11dock separated fromhis fellow employees.This was contraryto the normal plant practiceof having mechanics work in pairs 13 and also in disregard of the fact,known to the Respondent,that certain of its employees expressed awillingness to work with Cowan .13He was also deprived of theservices of the regular inspector and his work was made subject to theinspection of Chief Sprayberry,14who, we note, had already recom-mendedthe dismissal of Cowan for the alleged distribution of pro-union cards and soliciting on company time. Sprayberry also recom-mended the discharge of Byrd and Keas who, along with Cowan, werethe principal protagonists for Local 2219.In a word, the outcome of this case depends upon whether Cowanquit because of the intolerable atmosphere which the Respondent10 See Intermediate Report.n Employee Ralph Edwards,a credited witness, described Cowan's June 7-9 work sta-tion in the above manner.12The record disclosed that,as a general rule, there were 2 employees assigned to eachof the 14 to 15 docks.13Employee Rosser specifically volunteered to work with Cowan while Rosser's partnerwas on vacation.Employee George indicated a willingness to work with Cowan andSprayberry admitted that other employees he questioned were similarly disposed.14The Board found in a companion case that Sprayberry had engaged in unlawfulsurveillance activity. BEISER AVIATION CORPORATION453helped engender or for another reason not attributable to theRespondent.President Beiser testified that Cowan in an exit interview stated toBeiser that "he felt it was impossible for him to win back the friendshe lost and rather than work under those conditions he had at thattime another job which he felt was adequate to take care of him.715Even apart from the other evidence which seriously contradictsBeiser's claim that Cowan quit to accept another job,18 we do not re-gard this aspect of his testimony as necessarily inconsistent with afinding that Cowan's resignation was precipitated by the Respondent'sconduct in creating an atmosphere which made it impossible forCowan to work under normal or reasonably normal conditions.The record discloses that there was no other job waiting for Cowanwhen he left the Respondent's employ on June 9, and we find that hewould not have left but for the Respondent's unlawful conduct. Underthese circumstances, we therefore find, contrary to the Trial Examiner,that Cowan was in effect discriminatorily discharged in violation ofSection 8(a) (4) and (1) of the Act.l'THE REMEDYHaving found,in agreementwith theTrial Examiner,that theRespondent has engaged in certain unfair labor practices, we shallorder it to cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having alsofound, contrary to the Trial Examiner,that the Respondent discrim-inatorily discharged employee Cowan,we shall provide that the Re-spondent offer Cowan immediate and full reinstatement to his formeror substantially equivalent position.We shall also order the Re-spondent to make Cowan whole for any loss of earnings suffered asa result of the discrimination against him.In accordance with ourusual practice,where a Trial Examiner.dismisses a discriminationallegation,the period from the date of the Intermediate Report to thedate of the Decision and Order will be excluded in computing theamount of backpay due Cowan."15 See Intermediate Report.1aThus, Beiser's own notation on Cowan's exit interview form reads"[Cowan] wouldnot state definitely that there was a suitable job available on the outside"Furthermore,because of the undisputed error in the Texas Employment Commission unemploymentcompensation claim form signed by Cowan which indicates that he quit his job in May1960 instead of June 9, 1960,we can not accept such form as conclusive evidence thatCowan quit to accept another job.17Member Leedom is of the view that the preponderance of the evidence does not sup-port a finding that Cowan was constructively discharged and therefore,like the TrialExaminer,would find no violation here.isAlthough the Intermediate Report indicates that the Employer's operations at MooreAir Force Base ceased on December 31, 1960, the record does not definitely establish thatfact.Accordingly, we shall leave the question of the possible effect of this cessation ontheRespondent'sreinstatement and backpay liability to the compliance stage of theproceeding. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Beiser AviationCorporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Changing the working conditions of, discharging, or other-wise discriminating against any employee because of any testimony hehas given or may give under the Act.(b) In any other manner 30 interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Millwright and MachineryErectors Local Union No. 2219, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of mutual aid orprotection, and to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer James Cowan immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority or other rights and privileges in the manner set forth in the"Remedy" section of this Decision.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts due under the termsof this Order.(c)Post at the Respondent's plant located at Moore Air ForceBase,Mission, Texas, copies of the notice attached hereto marked"Appendix." 20 Copies of said notice, to be furnished by the RegionalDirector for the Twenty-third Region, shall, after being signed by theRespondent's authorized representative, be posted by it immediatelyupon receipt thereof and maintained for 60 consecutive days thereafterin conspicuous places at said base, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d) Send a signed copy of the notice attached hereto marked "Ap-pendix" to all employees who were in its employ between May 5, 1960,19The Respondent's overall conduct including the commission of unfair labor practicesdescribed in the companion cases decided today indicates a general attitude of oppositionto the purposes of the Act which justifies a broad cease-and-desist order.20 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." BEISER AVIATION CORPORATION455and June 30,1960, if it has ceased operations at Moore Air Force Base.(e)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.APPENDIXNOTICE TO ALL OUR EMPLOYEES WORKING ATTHE MOORE AIR FORCE BASEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT change the working conditions of, discharge, orotherwise discriminate against any employeebecause of anytestimony he has given or may give under the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right of self-organization,to form labor organizations, to join or assist Mill-wright and Machinery Local Union No. 2219, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities forthe purpose of mutual aid or protection, and to refrain from anyand all such activities.WE WILL offer to James Cowan immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority or other rights or privileges and makehim whole for any loss of pay he may have sufferedas a resultof his discharge.All our employees are free to become or remain,or refrain frombecoming or remaining, members of Millwright and Machinery Erec-torsLocal No. 2219, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, or any other labor organization.BEISERAVIATION CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 650 M & M Building, Main Street, Houston, Texas (telephonenumber Capitol 2-7201), if they have any question concerning thisnotice or if they have any information that its provisions are beingviolated. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on August 17, 1960, by Millwright and Machinery ErectorsLocal Union No. 2219, United Brotherhood of Carpenters and Joiners of America,AFL-CIO, herein referred to as the Union, the Regional Director of the NationalLabor Relations Board for the Twenty-third Region, on September 30, 1960, issuedhis complaint against Beiser Aviation Corporation, Respondent herein, allegingviolations of Section 8(a)(1), (3), and (4) of the National Labor Relations Act(29 U.S C. Sec. 151,et seq.),herein called the Act. In its duly filed answer Re-spondent,while admitting certain allegations in the complaint,denied the commis-sionof any unfair labor practice.Pursuant to notice,a hearing was held before me at Edinburg,Texas, on Novem-ber 30 and December 1, 1960. All parties were represented at the hearing and wereafforded full opportunity to be heard, to introduce relevant evidence, to presentoral argument,and to file briefs with me. Parties waived oral argument and inlieu thereof briefs were filed on January 23, 1961.Upon consideration of the entire record and the briefs of the parties,and uponmy observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTBeiser Aviation Corporation,Respondent herein,isan Arizona corporation withits principal office and place of business located at Tucson, Arizona, and an installa-tion at Moore Air Force Base, Mission,Texas, where,under contract with theUnited States Air Force, it provides cadet flyer training and such aircraft main-tenance, repair,and overhaul as is required to safely and efficiently provide the afore-mentioned training.In addition to the foregoing facts admitted in the pleadings,itwas stipulated at the hearing that the minimum value of the services renderedby Respondent at Moore Air Force Base under the contract was in excess of$300,000.Upon facts which thus describe an enterprise that unquestionably exertsan impact on national defense I conclude and find that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of the Act and that itsoperations are such as warrant the Board's assertion of its jurisdiction in thisproceeding.'Furthermore, although it would appear from the record, and from a generalunderstanding expressed by the parties, that Respondent's Moore Air Force Baseoperations were scheduled to cease on December 31, 1960, by virtue of the AirForce's cancellation of its contract with Respondent and its closing of Moore AirForce Base, both effective on that date, I do not consider that the Board's jurisdic-tion would thereby be affected.As there is no claim that the facts upon which juris-diction is based herein were not otherwise than stated above when the alleged un-lawful conduct was committed,subsequent circumstances may notbe relied uponto deprive the Board of its jurisdiction?II.THE LABOR ORGANIZATION INVOLVEDThe Union filed with the Board its petition in Case No. 23-RC-1462 wherein itclaimed to represent certain of Respondent's employees and requested an electionto determine its majority status.An election was thereafter conducted by agentsof the Board on November 5, 1959. Under such circumstances it is clear that theBoard,acting through its responsible agents, has already determined,and necessarilyso, that the Union exists for the purposes set forth in Section 2(5) of the Act. Inaccordance therewith I conclude and find that it is a labor organization within thestatutorymeaning.Furthermore,as it appears in the record that the Union currently maintains con-tractual relations with the South Texas Chapter Associated General Contractorsof America, Inc., as the representative of the employees of contractors who are1Gray,Rogers,Graham t Osborne,129 NLRB 4302 Cf.Eugen Pedersen v N.L R.8 ,234 F 2d 417, 420 (C A 2) ; CocaCola Bottling Com-pany of Stockton,110 NLRB 840. BEISER AVIATION CORPORATION457members of the South Texas Chapter, the Union's employee representativestatus isconclusively established, and I so find.III.THE ISSUESINVOLVED1.The absence of facts necessary to establish a constructive discharge.2.Thediscriminatory effect of assigning an employee to conspicuous and em-barrassing tasks because of testimony given in a Board hearing.3.The effect of the foregoing assignment upon other employees.IV.THE UNFAIR LABOR PRACTICEA. BackgroundThe subject matter of this proceeding represents Chapter Three in a running ac-count of Beiser Aviation's incursions into the arena of labor relations. Its diffi-culties first crystalized in Case No. 23-CA-970, where, in an Intermediate Reportstillpending before the Board, Trial Examiner Vincent M. Rotolo found that Re-spondent had interfered with, restrained, and coerced its employees in certain speci-fied respects and had unlawfully contributed assistance and support to the formationand administration of any organization of its employees.Additionally, with respectto Respondent's discharge of an employee, Keas, for the stated reason that he hadcommitted acts of carelessness in the assembly of an aircraft engine, the Trial Ex-aminer concluded that the General Counsel had not established on the record thatRespondent had in fact discharged Keas for his union membership and activity, andthat the reason of carelessness assigned by Respondent had not been disproven. Inhis effort to establish discrimination as to Keas, General Counsel produced thetestimony of two employees, David Byrd and James Cowan, both of whom testified,in substance, that Keas' mistakes were commonplace and that other aircraftengineshad been assembled with like carelessness. Immediately upon his return to Re-spondent's shop following his appearance at the hearing and following his testimonyconcerning the faulty assembly of engines, Byrd was engaged in numerous con-ferenceswith Respondent's supervisory staff.These conferences resulted in hisassignmentto the preparation of a full report of all the instances of employees leav-ing parts out ofenginesthey had worked on and especially those in which the en-gines had been sent to the flight line before the error was discovered, and to give thenames of employees involved in these incidents.Byrd was assigned to a tableplaced in the center of the jet engine room where he spent 3 days reading materialsgiven him to assist in making his report.Trial Examiner Rotolo found Respondent'shandling of the situation in this manner to constitute interference, restraint, andcoercion of Byrd and other employees as alleged by the General Counsel in anamendment to the complaint during the hearing.3A subsequent proceeding was instituted against Respondent when it thereafter dis-charged David Byrd on May 30, 1960. After a hearing in this new case, 23-CA-1036,Trial Examiner Sidney S. Asher, Jr., issued his Intermediate Report, presently pend-ing before the Board.There it was found that Byrd was discharged following Re-spondent's receipt of a petition signed by the employees, stating they did not "wantto work with or for David Byrd any longer." Finding the evidence inconclusiveas to any connection between this employee petition and Byrd's testimony at theearlier hearing, Trial Examiner Asher concluded that the General Counsel hadfailed to establish that Respondent's acquiescence in the petition, by dischargingByrd, was connected with activities protected by the Act, or constituted a violationof the Act.B. Sequence of eventsWith the foregoing set forth herein to place this third proceeding in its properperspective, we come to James Cowan, who testified at the first hearing in a veinsimilar to Byrd.Immediately following his appearance before Trial Examiner Rotolo on May 4,inCase No. 23-CA-970, Cowan became ill and was thereafter hospitalized for aperiod of approximately 2 weeks.For a further period of 2 weeks he remainedaway from work, either recuperating or working in a local welding shop, a disputedfact I need not resolve at this time. Finally, on June 1, Cowan reported for work"As will be described in detail hereafter James Cowan, who also testified of improperengine assembly,became ill immediately following his appearanceat thehearing and washospitalized for a period thereafter 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Respondent's shop.4After a brief conference with Paul Slack, superintendent ofaircraftmaintenance,he was assigned by Supervisor Sprayberry, and with Slack'sapproval, to a table that had been placed at the intersection of the two center aislesin the base shop.Cowan was given Respondent's work records of jet engines that hadbeen worked on in the jet engine field maintenance shop (frequently referred to asthe JEFM shop) and was directed to locate, by serial number, the engines whichCowan had previously testified had been improperly repaired.This assignment,identical to the one previously given to Byrd, and directed to be performed at thesame table located in the same center aisle location of the shop, was made atthe direction of Respondent's president, Beiser, for the stated purpose of determiningthe identity of the improperly reassembled motors and, as Superintendent Slackdescribed it, "so that we could determine whether or not and do something about it."Cowan sat at his center aisle table for the first 3 days following his return, which,according to Respondent's undisputed payroll records, was June 1, 2, and 3, 1960.During this period he busied himself with the records given him by Sprayberry butwas unable to recall the critical engine serial numbers.Cowan conceded at thehearing, however, that he actually remembered the engines and the people whowere involved in the incident but rather than get anyone else involved he refrainedfrom saying anything further when questioned about the engines by Sprayberry atthe time.Cowan's 3 days at the table involved little more than leafing through records-anoccupation which became understandably boring.During this interlude he inquiredof both Slack and Sprayberry if he were scheduled to be fired or if they thought heshould quit, knowing, as he had grown to know, that his fellow-employees werenot kindly disposed to him for the unfavorable testimony he had given concerningtheirworkmanship.Both individuals assured Cowan he would not be fired, butoffered him little comfort and no advice as to improving his popularity or quittinghis job.Finally, on Monday, June 6, after again protesting to Slack and Sprayberry,Cowan went to President Beiser and told him that the men in the shop were refusingto work with him and the inspectors had refused to inspect his work.He then askedBeiser if management wanted him to quit; but Beiser assured him that they hadno desire that he quit and suggested that the passage of time would undoubtedlysolve the whole problem.Beiser further suggested that arrangements could bemade for Cowan to perform his regular duties, with Sprayberry performing thenecessary inspection.On this note Cowan was assigned to a repair dock in theJEFM shop where, for the next 3 days, specifically until June 9, Cowan workedat his regular job,the 100-hour maintenance of jet aircraft engines.Cowan quit hisjob on June 9.5President Beiser credibly described Cowan's exit interview, including Cowan'sstatement that "he felt it was impossible for him to win back the friends he has lostand rather than work under those conditions, he had at that time another job whichhe felt was adequate to take care of him." 64The factual account which follows constitutes a synthesis of the testimony of PresidentFrank Beiser,employees Rosser and Edwards,and David Byrd,all of whom I creditinsofar as their testimony relates to the events described,and of the uncontroverted testi-mony of Supervisor Houston Sprayberry and Maintenance Superintendent Paul Slack,neither of whom I otherwise credit.Nor do I credit James Cowan except insofar as histestimony is corroborated by the testimony of credible witnesses. I observed Cowan,Sprayberry,and Slack on the witness stand, and I have considered the numerous in-stances of equivocation and contradiction appearing throughout their testimonyCf.Bryan Brothers Packing Company,129 NLRB 285.I do not,except as qualified above,credit or otherwise rely upon their testimony.Jackson Maintenance Corporation,126NLRB 115, 117, footnote 1.6 All dates and times relating to Cowan's tenure and termination are based upon com-pany timecards and personnel records offered in evidence and found by me to be accurate.Accordingly, I reject Cowan's statement that he actually quit on June 8.6I do not credit Cowan's explanation that in addition to the attitude of his fellowworkers he was impelled to quit because of an error he had committed in an engine re-assembly, having been warned on his return to work of the dire consequences of onemistakeNeither do I credit Cowan's insistence that he had no plans to go into thewelding business at that time. In addition to Beiser's credited quotation of Cowan onthis subject, together with Beiser's notation on Cowan's exit interview form, I credit thetestimony of two employees of the Texas Employment Commission, Graves and Farces,and the supporting documentary evidence in the form of a claim signed by Cowan, all tothe effect that Cowan quit his employment to accept another jobThat Cowan refused to give a straightforward answer on this very subject is one of thecompelling reasons for my refusal to credit him generally. BEISERAVIATION CORPORATION459C. Analysis and conclusions1.The so-called constructive dischargeAs an item of first consideration, attention must necessarily be focused uponJames Cowan's resignation and the several possible causes contributingto it.In sodoing, Cowan's unfavorable testimony at the previous hearing must be viewed ashaving created two undenied results: Respondent's chagrin for theimplicationsflowing from Cowan's testimony, and the employees'resentmentfor the reflectionthus cast upon their workmanship.It is the General Counsel's position that Respondent's treatmentof Cowan uponhis return to workcompelled lain to quitand thereby converted his resignation intoa constructive discharge, and that the treatment was motivated by a determinationto punish Cowan for his damaging testimony. Such a course of conduct, it iscontended, specifically discriminatedagainstCowan for his efforts in behalf ofthe Union as charging party in the earlier case. In support of thisposition numerousinstancesare cited of Respondent's expressed displeasure with Cowan's testimony.Cowan's public statement at the previous hearing that Respondentwas turningout finished aircraft engines withmissing parts wascertainlynot an expressioncalculated to endear him to either Respondent, its officials and supervisors, or tohis fellow employees who were allegedly responsible for the sloppy work. Indeed,President Beiser made perfectly clear his annoyance and anxiety over the embar-rassmentCowan had caused his organization.Nor is there any doubt from thecredited testimony of fellow employees of their general feeling toward him.Butnoneof this is to say that Respondent, byitsfeelings or byitstreatment of Cowanupon his return, thereby generated a feeling of animosity toward him for theexpress purpose of punishing him for his connection with the Union.While it mayrequire that we explore at least superficially the mental processes of Respondent'sofficials, it is not difficult to conclude that the reprisals they visited upon Cowanby seating him so prominently in the middle of the plant were directed not so muchto his membership or activity in behalf of the Union, but simply to the trouble hehad caused them Indeed itisnot atall difficult to find, as I do, that PresidentBeiserand his staff were far more agitated over the prospects of explaining to theAir Force authorities the absence of parts in assembledenginesthan they wereover the prospects of union activity in their plant.Upon such a finding, I wouldtherefore conclude that Cowan's termination, if be it viewed as forcedat all, wasnot motivated by his union membership or activity, and accordingly could not con-stitute a discrimination by Respondent for suchreasons.The foregoing, of course, proceeds upon the premise that Cowandidquit hisjob because of the pressures placed upon him by Respondent's tableassignment.This is a dubious assumption and presents two possibilities that warrant furtherconsideration: (1) that Cowan quit as a result of ridicule not necessarilygeneratedby his table assignment or indeed; (2) that he quit for other employment and hencethe resentment and ridicule may have had nothing at all to do with his decision.With respect to the first consideration, the record establishes that themen werenot disposed to work with Cowan nor were the inspectors disposed to inspect hiswork.Thus when employee George was asked if he would work with Cowan hesaid he could stand Cowan if Cowan could stand him;employee Rosser,testifyingthat it was rumored that no one would work with Cowan, volunteered to do so;Superintendent Slack testified without contradiction that Supervisor Sprayberry wasparticularly assigned to inspect for Cowan to solve the problem so far as the otherinspectorswere concerned; and Sprayberry testified without contradiction of nu-merous employees who were resentful toward Cowan, and of employee Dalton'srefusal to inspect his work. It is clear from the record, therefore, that the ani-mosity of the men, a condition not in dispute, existed independently of Cowan'stable assignment,and Respondent's responsibilityfor assigningCowan was thusentirely unrelated to the employees' continuing resentment toward him. In a word,Cowan, because of his alleged indictment of his fellow employees' work habits,would have been equally unpopular with them wherever he was seated, or whateverhe was doing; and I so find.With respect to thesecond considerationnoted above and totally apart from myfindingthat Cowanresignedbecause of the strained relationshipexistingbetweenhimselfand the other employees, there is the credited testimony that Cowan lefthis employment to go into the welding business, and that he so advised PresidentBeiserand the employees of the State employment office .7While it is clear from7When questioned on this matter at the hearing Cowan's replies could hardly be classifiedas straightforward.Thus he testified that he "may have" told the State officials that hequit to accept another job. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record that Cowan did express an intention of going into business upon quittingat Beiser, the evidence is not sufficient to assess Cowan's state of mind at that timeto conclude that it was the existence of this new job opportunity that alone promptedhim to quit. Suffice it to say that on June 8 or 9, when Cowan decided to quit, itappears from the record that the tension of working in an unfriendly atmosphereandthe opportunity for other employment were both responsible for his ultimatedecision.Having thus concluded that Cowan quit his job for a composite of two reasons,both unrelated to anything Respondent may have contributed by way of assigninghim to a table in the middle of the shop, it follows, as has been previously demon-strated, that Respondent's action in placing him at this table could not under anycircumstances have been the proximate cause of Cowan's termination so as to classifyitas a constructive discharge.I shall, therefore,recommend the dismissal of somuch of the complaint as alleges that Respondent, by assigning James Cowan to awork assignment that effectively caused his resignation, constructively discharged himfor any reason, including his union membership or activity.2.The reprisal for testifyingRespondent's actions as they relate to other alleged misconduct present an entirelydifferent situation.Thus it is alleged that Cowan's assignment to a center aisle tablein the shop to recollect several numbers of six or more digits constituted a discrimina-tion against him because he testified at the hearing in Case No. 23-CA-970.Unlike the alleged misconduct considered above, this has nothing whatever to dowith Cowan's union membership or activity or a constructive discharge. It doesrelate, however, to his participation in the official processes of the Board and to anyretaliation he may have suffered as a result of such testimony. In other words, proofof General Counsel's case in this respect requires simply a showing that Cowan'sassignment resulted from his testimony and that the assignment did constitute dis-criminatory treatment. I find that both elements have been shown.In the first place, Cowan's assignment to the table and the direction to him to findout the engine serial numbers are concededly the aftermath of his damagingtestimony.For, as President Beiser himself stated, the supervisors were instructedby him to "have those persons (Cowan and David Byrd) searching the records andfinding out what engines were being referred to, so that the work of tearing downwould be confined to those engines." 8 Irrespective, therefore, of the means employed,Respondent's purpose for assigning Cowan admittedly bore a direct relationship tothe testimony Cowan gave at the previous hearing.Respondent's right, or indeed its obligation, to make a detailed investigation of thealleged carelessness is certainly not in dispute.What is in dispute is the meansemployed by Respondent in obtaining the information it deemed essential to itsinvestigation.In assessing these means the selection of a work placefor Cowanand the particular task assigned him requires special scrutiny.And in this con-nection Cowan's position among his fellows cannot be underestimated.Cowan's testimony of careless workmanship was not, as we have previouslynoted, something that would earn him a brotherhood award among his fellowworkmen, and of this Respondent was admittedly well aware. It does not requireundue speculation, therefore, to conclude that when Cowan was assigned to a promi-nent spot to do an impossible assignment 9 he would and did become an object ofridicule, and not of sympathy.Under such circumstances as these I have no hesi-tancy in equating this assignment with the species of discrimination contemplatedby Section 8(a) (4) of the Act.1°Nor am I persuaded to the contrary by Respondent'sinsistence that the conspicuous location of the table at which Cowan was to performhis task was dictated by space limitation.Added to employee Rosser's creditedtestimony that other work space was available, it is a fair inference from all of theevidence descriptive of the base shop that Respondent, had it chosen to do so, couldcertainly have located a less prominent and bustling spot for Cowan to do thethought-provoking task assigned him.That Respondent chose as it did satisfies8 Supervisor Sprayberry testified that this assignment was made at Beiser'8 directionB Employees testifying at the hearing, when questioned as to their ability to rememberengine serial numbers, testified without exception that they could not.10 BolanHancock Mutual Life Insurance Company vhL li R ,191 F 2d 483, 485(CADC) BEISER AVIATION CORPORATION461me that it was punishingCowan for the testimony he gave."Inasmuch as such treat-ment was inflicted as itwas because Cowan's testimonyat a Board hearing hadbeen unfavorableto Respondent,I find and concludethat it hasthereby violatedSection8(a) (4) of the Act.3. Interference,restraint,and coercionAs Respondent's action in placing Cowan at a conspicuous spot in the plant anditsassigning him the impossible task of recollecting serial numbers constituted adiscrimination against Cowan,so also did this conduct constitute an infringementof the rightsof every otheremployee in the plant.It is not enough to say thatCowan's punishment served to ridiculehimin the eyes of the employees. It didmore. It also served to remind those employees of the consequences of testifyingin a Board proceeding.To the extent that this reminder served as a caution to themthat such would be the consequence ofanyemployee's testimony to which Respond-ent might object,it is clear that to such an extenttheyhave been interfered with,restrained,and coerced in their right to exercise one of the guaranteed rights ofthe Act-the right to assist a labor organization;in this case, by appearing andtestifying in support of the chargefiled bythe Union.By such action,therefore, Ifind and conclude that Respondent has violated Section 8(a) (1) of the Act.12V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIV, above,occurring inconnection with their business operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYIt has been found that Respondent,by assigning James Cowan to an unusual andconspicuous location in the shop to performa virtuallyimpossible task becauseof testimony given at a previous Board hearing,discriminated against Cowan andinterfered with,restrained,and coerced him and Respondent's other employees inthe exercise of rights guaranteedby the Act. Ishall, therefore,recommend thatRespondent cease and desist therefrom and from infringing in any like or relatedmanner upon the rights of employees guaranteed in Section7 of the Act.13Ihave found that James Cowan's termination was in no sense a constructivedischarge but rather a voluntary action motivatedboth byhis desire to undertakeother employment,and by the ill feeling toward him that existed among his fellowemployees.Accordingly,I shall not recommend that he be reinstated to his formerposition.I shall recommend,however, that if and when he should return to Respond-ent's employ he be offered a position substantially the equivalent of the positionheld byhim at the time he gave testimony in Case No.23-CA-970, on May 4,1960.14'Upon the basis of the foregoing findings of fact,and upon the entire record inthis case,Imake the following:CONCLUSIONS OF LAW1.The operations of Respondent occurred in commerce within the meaning ofSection 2(6) and(7) of the Act."Considerable evidence was offered to support Respondent's contention that Cowanwillingly accepted the location in the center aisle crosswalk and refused an opportunitytowork in the privacy of Supervisor Sprayberry's officeI do not credit Sprayberry'stestimony as to this offer and Cowan'swillingness to remain at the table as locatedInany event, the test is not the employee's feelings but whether the Employer's conduct hadthe natural and probable tendency to produce the discriminatory effectN.L.R.B v.Wilbur H Ford d/b/a Ford Brothers,170 F. 2d 735,738-739(CA. 6).'aCf.Duralste Co , Inc,128 NLRB 648;Alterman Transport Lines, Inc,127 NLRB803;Arlington Hotel Company,Inc.,127 NLRB 736;Petroleum Carrier Corporation ofTampa, Inc,126 NLRB 1031, footnote 1."Communications Workers of America, AFL-CIO, et al(Ohio Consolidated TelephoneCo.) v. N.L.R B ,362 U.S. 479.14From certain statements In the record as well as from other reliable sources of in-formation I am aware that Respondent's operations at Moore Air Force Base have ceasedby reason of a cancellation of Its contract with the Air Force, effective December 31, 1960, 462DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.By discriminating against James Cowan because of his testimony given at aBoard hearing Respondent has engaged in and is engaging in an unfair labor practicewithin the meaning of Section 8(a) (4) of the Act.4.By the foregoing conduct Respondent has also interfered with,restrained, andcoerced James Cowan and its other employees in the exercise of rights guaranteedthem by Section 7 of the Act and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.6. James Cowan voluntarily terminated his employment and therefore Respondentdid not violate Section 8(a) (3) of the Act.[Recommendations omitted from publication.]and the closing of the base on or about the same date.As such considerations do notrelate to the period during which the unfair labor practices herein were committed I deemthem to be irrelevant at this time.They are properly matters for the compliance stageof the proceedings.F G. & W.Company,Inc,129 NLRB 1105, footnote 1.United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, Local UnionNo. 525, AFL-CIOandFederated Em-ployers of Nevada,Inc.Case No. 20-CB-864. January 03,1962DECISION AND ORDEROn October 9, 1961, Trial Examiner HermanMarx issuedhis Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices, and. recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the Intermediate Report attached hereto.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, theexceptions,,and the brief, and hereby adopts the findings, conclusions and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-135 NLRB No. 40.